Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 1 of 16




            EXHIBIT I
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 2 of 16

Marc Johnson                                               December 3, 2019

                                                                      Page 1
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                 AT TACOMA
     --------------------------------------------------------
       UGOCHUKWU GOODLUCK NWAUZOR,                 )
       FERNANDO AGUIRRE-URBINA,                    )
       individually and on behalf of all           )
       those similarly situated,                   )
                         Plaintiffs,               )
                 vs.                               ) No. 17-cv-05769-RJB
       THE GEO GROUP, INC., a Florida              )
       corporation,                                )
                         Defendant.                )
     --------------------------------------------------------
                                   Videotaped
                   Deposition Upon Oral Examination of
                               MARC A. JOHNSON
     --------------------------------------------------------
                                   2:05 p.m.
                         Tuesday, December 3, 2019
                        1019 Regents Blvd., Suite 204
                             Fircrest, Washington




       REPORTED BY:     Keri A. Aspelund, RPR, CCR No. 2661


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 3 of 16

Marc Johnson                                               December 3, 2019

                                                                      Page 2
  1     APPEARANCES:
  2     For the Plaintiffs:      JAMAL N. WHITEHEAD, ESQ.
  3                              Schroeter Goldmark & Bender
  4                              810 Third Avenue, Suite 500
  5                              Seattle, WA      98104
  6                              206-622-8000
  7                              whitehead@sgb-law.com
  8     For the Defendant:       JOAN K. MELL, ESQ.
  9                              III Branches Law
 10                              1019 Regents Blvd., Suite 204
 11                              Fircrest, WA      98466
 12                              253-566-2510
 13                              joan@3brancheslaw.com
 14     Also Present:            LINDSAY HITCHCOCK, VIDEOGRAPHER
 15
 16                              LANE POLOZOLA, ESQ.
 17                              Assistant Attorney General
 18                              800 Fifth Avenue, Suite 2000
 19                              Seattle, WA      98104
 20                              lane.polozola@atg.wa.gov
 21                              206-287-4182
 22
 23
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 4 of 16

Marc Johnson                                               December 3, 2019

                                                                       Page 3
  1                             E X H I B I T S
  2   No.      Description                                      Page/Line
  3   318      Email dated September 14, 2011, from               75      4
  4            Marc Johnson to Bertha Henderson
  5
  6                          E X A M I N A T I O N
  7   BY                                                        Page/Line
  8   MR. WHITEHEAD                                                5      11
  9   MS. MELL                                                    80      7
 10   MR. WHITEHEAD                                               84      1
 11   MS. MELL                                                    85      6
 12
 13
 14
 15
 16
 17     (Note:   * Denotes phonetic spelling.)
 18
 19
 20
 21
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 5 of 16

Marc Johnson                                               December 3, 2019

                                                                      Page 4
  1       Fircrest, Washington; Tuesday, December 3, 2019
  2                            2:05 p.m.
  3                  --------------------------
  4                THE VIDEOGRAPHER:      We are going on the record at
  5   2:05 p.m. on December 3rd, 2019.         This is media unit one,
  6   volume one, of the video deposition of Marc Johnson taken
  7   by the plaintiff, case number 17-cv-05769-RJB, in the
  8   matter of Nwauzor, et al., vs. GEO Group, filed in the U.S.
  9   District Court, Western District of Washington, at Tacoma.
 10   This deposition is taking place at 1019 Regents Boulevard,
 11   Suite 204, in Tacoma, Washington.
 12                The videographer is Lindsay Hitchcock for
 13   Seattle Deposition Reporters, 600 University Street,
 14   Seattle, Washington 98101.        The court reporter is Keri
 15   Aspelund for Seattle Deposition Reporters.
 16                Counsel, at this time, please identify
 17   yourselves for the record and the witness may be sworn in.
 18                MR. WHITEHEAD:     Good afternoon.      Jamal Whitehead
 19   on behalf of the certified class represented by Mr.
 20   Nwauzor.
 21                MS. MELL:    Oh, Joan Mell -- I'm sorry, I have to
 22   stop this.
 23                Joan Mell on behalf of GEO.
 24                MR. POLOZOLA:     Lane Polozola, I'm counsel for
 25   Washington in the consolidated Washington vs. GEO Group


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 6 of 16

Marc Johnson                                               December 3, 2019

                                                                      Page 5
  1   case.
  2                  MS. MELL:    And again, you're here for the same
  3   reasons as expressed previously in the prior deposition?
  4                  MR. POLOZOLA:   As expressed previously, I'm here
  5   because the cases have been consolidated and the court
  6   ordered parties in all cases to be present or participate,
  7   if they wish, so I'm here to witness the deposition.
  8                    --------------------------
  9   MARC A. JOHNSON:            Witness herein, having been
 10                               duly sworn, testified as follows:
 11                          E-X-A-M-I-N-A-T-I-O-N
 12   BY MR. WHITEHEAD:
 13            Q.    Good afternoon, Mr. Johnson.
 14            A.    Good afternoon.
 15            Q.    I introduced myself moments ago off the record,
 16   but I will do so again for benefit of the record.
 17            A.    Okay.
 18            Q.    My name is Jamal Whitehead, and I am one of the
 19   attorneys representing Mr. Nwauzor and Mr. Aguirre-Urbina
 20   in their action against The GEO Group.
 21                  Sir, could you state and spell your full name
 22   for the record.
 23            A.    Sure, it's Marc Andrew Johnson, M-A-R-C
 24   A-N-D-R-E-W, I don't spell my middle name a lot, and then
 25   Johnson, J-O-H-N-S-O-N.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 7 of 16

Marc Johnson                                               December 3, 2019

                                                                     Page 20
  1            Q.    In what way?
  2                  MS. MELL:    Object to the form of the question.
  3            A.    If -- it would -- it would get done regardless
  4   if the detainees did it or not.         It's not a mandatory
  5   thing.
  6            Q.    But certainly the work they do helps out?
  7                  MS. MELL:    Object to the form of the question.
  8            A.    Yes.
  9            Q.    Now, as a detention officer, do you believe that
 10   part of your job is directing the work and providing
 11   training and supervision of the detainee workers in the
 12   Voluntary Work Program?
 13                  MS. MELL:    Object to the form.
 14            A.    Yes, it's a collateral job.
 15            Q.    When you say collateral, what do you mean?
 16            A.    As a detention officer, we're doing multiple
 17   things at once, you know.       The main focus is safety and
 18   security, but a part of that is, you know, making sure that
 19   order is maintained and cleanliness is maintained in the
 20   units and other areas wherever you're assigned, so yes.
 21            Q.    All right.   Well, let's take a look at
 22   Exhibit-313.      Now, at the top there, this appears to be an
 23   excerpt from GEO's Policy and Procedure Manual.            This is
 24   the Chapter: Detainee Services and Program, Title:
 25   Voluntary Work Program.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 8 of 16

Marc Johnson                                               December 3, 2019

                                                                     Page 29
  1            A.    With regards to cleaning, I mean, it just
  2   depends on if I'm assigned that task.
  3                  As a shift supervisor, you're in charge -- or a
  4   lieutenant, you're in charge of the whole building.             So,
  5   you know, periodically I'll check in, but I can't focus my
  6   whole time on that one thing.        And then having -- as an
  7   officer, you know, I've been assigned to a detail, hey,
  8   we're doing this detail, so that was my -- my -- one of my
  9   main focuses.
 10                  As the pod officer, same thing, you know, I'm --
 11   I'm in charge of the security and the safety of everyone,
 12   but it's that collateral duty to make sure we get the
 13   meals, everyone gets a meal, we clean up after the meals.
 14            Q.    Tell me about the details that you've been
 15   assigned with respect to the Voluntary Work Program.
 16            A.    Like it's mainly just there's a trash pickup at
 17   night -- I've primarily worked graveyard shift for my ten
 18   years.     I did work swing shift, but for the most part, I've
 19   been on graveyard.
 20                  On graveyard they do a trash pickup at night.
 21   The units place the trash in trash bags outside the unit,
 22   and then detainees go around and pick it up and collect it
 23   by the loading dock.      So we've supervised the movement.
 24   Sometimes they have to take an elevator, which you have to
 25   ride escorted.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 9 of 16

Marc Johnson                                               December 3, 2019

                                                                     Page 33
  1            Q.    Now, with respect to the painting, is GEO
  2   training the detainee workers on proper painting technique?
  3            A.    Yeah, similar to the other jobs.
  4            Q.    What about the -- the buffing, waxing, and
  5   stripping of the floors, how long does that typically take?
  6            A.    It can take -- again, it varies.       It can take
  7   two hours to, you know, four or five hours.
  8            Q.    And it just depends on how much, you know,
  9   buffing, waxing, and stripping, you know, how much ground
 10   essentially they've got to cover?
 11                  MS. MELL:   Object to the form.
 12            A.    Yes.
 13            Q.    And they, of course, being the detainee workers?
 14            A.    Yes.
 15                  I've also seen it where the detainees, you know,
 16   they -- they're motivated to -- to do more, you know, or go
 17   longer than one would reasonably expect to complete it.
 18            Q.    And what do you take from that?
 19            A.    That they enjoy the work there, they're
 20   motivated, and you know, it's kind of self-driven.
 21            Q.    Do these workers that are self-driven and do a
 22   good job, do they make more money?
 23            A.    No.
 24            Q.    Is there an opportunity for them to make more
 25   money as, you know, stellar performers?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 10 of 16

Marc Johnson                                                December 3, 2019

                                                                     Page 35
  1   categories?
  2            A.    ICE is the overall authority.       So they mandate
  3   how the program functions, and approve any program updates,
  4   and they also manage or authorize, you know, job hiring.
  5   Sometimes there's worker disputes, like if someone gets
  6   fired, you know, they can appeal to ICE, and ICE will say
  7   this person gets to work again or -- or not.
  8            Q.    All right, well maybe we'll take it one at a
  9   time then for each of the categories here.
 10                  So kitchen worker, can you tell me about the
 11   ways of which you're aware that ICE provides direction or
 12   supervision to kitchen detainee workers?
 13            A.    I mean, like I said, ICE mandates how many
 14   kitchen workers, I believe, work each shift, the maximum
 15   number, and then ICE, in coordination with the medical
 16   department, they have to be authorized by medical to work
 17   in the kitchen.
 18            Q.    What makes you believe that ICE mandates the
 19   number of kitchen workers?
 20            A.    I believe that's something I was told before.
 21            Q.    Who?   Who told you that?
 22            A.    I believe it was someone in classification
 23   during our annual refresher training, I was told ICE
 24   mandates all the jobs.       There's only a fixed amount of
 25   jobs.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 11 of 16

Marc Johnson                                                December 3, 2019

                                                                     Page 43
  1                  MS. MELL:   Again, object to the form.
  2            A.    I mean, they're, you know -- it's -- it's -- ICE
  3   is -- ICE is the client.        They -- they say what goes.          So,
  4   you know, I've seen detainees appeal to ICE to have stuff
  5   changed, and they've done that, or ICE has mandated
  6   changes, you know.
  7            Q.    Do you believe though that GEO handles more of
  8   the day-to-day hands-on work of the facility?
  9                  MS. MELL:   Object to the form of the question.
 10            A.    I mean, yeah.
 11            Q.    And that includes the direction and supervision
 12   of the detainees and the detainee workers --
 13                  MS. MELL:   Object --
 14            Q.    -- correct?
 15                  MS. MELL:   Object to the form of the question.
 16            A.    According to the PBNDS.
 17            Q.    That's GEO's role, to do the hands-on work of
 18   managing the detainees, including the detainee work?
 19                  MS. MELL:   Object to the form of the question.
 20            A.    Yes.
 21            Q.    Now, how is it that detainees are assigned to
 22   work in the VWP?
 23            A.    I don't under -- the BWP?
 24            Q.    The VWP?
 25            A.    Oh, sorry, the Voluntary Work Program?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 12 of 16

Marc Johnson                                                December 3, 2019

                                                                     Page 44
  1                  It's in the detainee handbook.       I believe it's
  2   in the ICE national detainee handbook, and they're apprised
  3   in the orientation videos as well that there are job
  4   opportunities, and they can send a kite or a detainee
  5   request to be placed on a waiting list for a job.             And I'm
  6   sure living in the units, you know, they -- they make
  7   acquaintances with people that are workers -- excuse me --
  8   or you know, they see people working and -- and want to do
  9   that, that job.
 10            Q.    If a detainee has attitude or behavioral issues,
 11   does GEO have the discretion not to hire that detainee into
 12   the -- the Voluntary Work Program?
 13                  MS. MELL:   Object to the form.
 14            A.    No.
 15                  I mean, if they have demonstrated behavior
 16   issues like, you know, misconduct stuff, they will be
 17   reclassed into a higher class, and that limits their
 18   opportunities, but if -- if -- if you're looking for like a
 19   characterization of overall, hey, that person's kind of a
 20   jerk, we -- we don't not hire them because of that.
 21            Q.    Do you know whether or not you have the ability
 22   or authority to pass on a worker for those reasons?
 23                  MS. MELL:   Object to the form.
 24            A.    No, we don't.    We can't pass.
 25                  MS. MELL:   Counsel, I'm just going to need a


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 13 of 16

Marc Johnson                                                December 3, 2019

                                                                     Page 48
  1                  MS. MELL:   Object to the form.
  2            A.    Well, it lists the -- the certain things, but it
  3   says they impact not that they will affect, they just
  4   impact it.
  5            Q.    And do you see a distinction between impact
  6   versus affect?
  7            A.    Yes.
  8            Q.    Tell me, what is that distinction?
  9            A.    If it had an effect, I would interpret that to
 10   be we could pick and choose who we wanted, whereas this
 11   just says it will have an impact.
 12                  From what I understand, the worker -- once you
 13   submit a request to be a worker, you go on a waiting list,
 14   and GEO can't jump around on the list; it's first in, first
 15   out, so to speak.
 16            Q.    Now, there's a black bar towards the end, and I
 17   redacted out someone's name there, but if you look above
 18   that black bar, the last sentence of that paragraph, right
 19   above it, it reads, "We thank you for your important
 20   contribution to maintaining this facility."
 21                  Did I read that correctly?
 22            A.    Yes.
 23            Q.    Do you believe that the detainee workers make an
 24   important contribution to maintaining the Northwest
 25   Detention Center?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 14 of 16

Marc Johnson                                                December 3, 2019

                                                                     Page 56
  1            Q.    Excessive absenteeism?
  2            A.    Yes.
  3            Q.    Misconduct and horseplay?
  4            A.    Yes.
  5            Q.    Theft?
  6            A.    Yes.
  7            Q.    Unsatisfactory work performance?
  8            A.    Yes.
  9            Q.    Now, in each of those instances, would it be GEO
 10   that initiates the termination or disciplinary proceedings
 11   against the detainee worker?
 12            A.    It depends.
 13            Q.    What does it depend on?
 14            A.    I mean, the reason.
 15            Q.    Well, my question drives more at who the actor
 16   is that would initiate the proceedings; is it GEO or
 17   someone else?
 18            A.    A majority of the time it would be GEO.
 19            Q.    And if not GEO, who?
 20            A.    It could be ICE.
 21            Q.    And if I remember from earlier, you said that
 22   you cannot think of a time in which ICE initiated
 23   termination or discipline against a Voluntary Work Program
 24   participant; did I get that right?
 25            A.    Not specifically, no.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 15 of 16

Marc Johnson                                                December 3, 2019

                                                                     Page 71
  1            A.    Just a -- a sup -- I believe it's any
  2   supervisor, sergeant or lieutenant, or it may just be a
  3   lieutenant.
  4            Q.    So what's the difference between IDP and UDC?
  5            A.    The UDC is like a lower level infraction, an IDP
  6   is for a more serious infraction.
  7            Q.    Can you give me an example of a more serious
  8   infraction that would go to IDP?
  9            A.    So for fighting, two people fighting would go to
 10   an IDP, whereas like a simple theft would just be a UDC.
 11            Q.    What about poor performance in the Voluntary
 12   Work Program, would that be UDC or IDP?
 13            A.    You don't get written up for a poor performance.
 14            Q.    Now, the UDC determinations, to your knowledge,
 15   do those go to ICE at any point?
 16            A.    I don't believe they do.      They go in your
 17   detainee file.
 18            Q.    And the IDP proceedings, ICE is a part of it?
 19            A.    Correct.
 20            Q.    As a detention officer, do you take attendance
 21   for the detainee workers that are under your -- your
 22   charge?
 23            A.    Yeah, I would verify when they're supposed to
 24   work and did they complete the work satisfactorily.
 25            Q.    And that's -- is that back to the worker pay


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-9 Filed 03/27/20 Page 16 of 16

Marc Johnson                                                December 3, 2019

                                                                     Page 88
  1
                             C-E-R-T-I-F-I-C-A-T-E
  2
  3    STATE OF WASHINGTON )
  4                             )   ss.
  5    COUNTY OF THURSTON       )
  6
                   I, the undersigned Registered Professional
  7    Reporter and Certified Court Reporter, hereby
       certify that the foregoing deposition upon oral
  8    examination was taken stenographically before me and
       transcribed under my direction;
  9
 10                That the witness was duly sworn by me,
       pursuant to RCW 5.28.010, to testify truthfully; that the
 11    transcript of the deposition is a full, true, and correct
       transcript to the best of my ability; that I am neither
 12    attorney for, nor a relative or employee of, any of the
       parties to the action or any attorney or counsel employed
 13    by the parties hereto, nor financially interested in its
       outcome.
 14
 15                I further certify that in accordance with CR
       30(e), the witness was given the opportunity to examine,
 16    read, and sign the deposition, within 30 days, upon its
       completion and submission, unless waiver of signature was
 17    indicated in the record.
 18
                   IN WITNESS WHEREOF, I have hereunto set
 19    my hand this 10th day of December, 2019.
 20
 21
 22
                   __________________________________________
 23
                   NCRA Registered Professional Reporter
 24                Washington Certified Court Reporter No. 2661
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
